Exhibit 10.1


TILLY’S, INC.
SECOND AMENDED AND RESTATED
2012 EQUITY AND INCENTIVE AWARD PLAN
Article 1.

PURPOSE
The purpose of the Tilly’s, Inc. Second Amended and Restated 2012 Equity and
Incentive Award Plan (as it may be amended or restated from time to time, the
“Plan”) is to promote the success and enhance the value of Tilly’s, Inc. (the
“Company”) by linking the individual interests of the members of the Board,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent. The Plan amends and restates in its
entirety the Tilly’s, Inc. Amended and Restated 2012 Equity and Incentive Award
Plan (the “Original Plan”).
ARTICLE 2.    

DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 13. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 13.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
2.2    “Affiliate” shall mean (a) Subsidiary; and (b) any domestic eligible
entity that is disregarded, under Treasury Regulation Section 301.7701-3, as an
entity separate from either (i) the Company or (ii) any Subsidiary.
2.3    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.4    “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalents award, a Deferred
Stock award, a Deferred Stock Unit award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).
2.5    “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall


1



--------------------------------------------------------------------------------

Exhibit 10.1


contain such terms and conditions with respect to an Award as the Administrator
shall determine consistent with the Plan.
2.6    “Award Limit” shall mean with respect to Awards that shall be payable in
Shares or in cash, as the case may be, the respective limit set forth in
Section 3.3.
2.7    “Board” shall mean the Board of Directors of the Company.
2.8    “Change in Control” shall mean and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition, excluding any transaction involving a transfer or distribution of
Shares held by a “Hezy Shaked Entity” (as defined in the Company’s Amended and
Restated Certificate of Incorporation) to entities directly or indirectly
controlled by any such person or to their family trusts, if and to the extent
the Board finds such transfer or distribution to not be within the intent of
this Section 2.8(a); or
(b)    During any period of twelve months, individuals who, at the beginning of
such period, constitute the Board together with any new Director(s) (other than
a Director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 2.8(a) or
Section 2.8(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of
such twelve-month period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of


2



--------------------------------------------------------------------------------

Exhibit 10.1


combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
(d)    The Company’s stockholders approve a liquidation or dissolution of the
Company.
In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.
The Committee shall have full and final authority to determine conclusively
whether a Change in Control of the Company has occurred pursuant to the above
definition, and the date of the occurrence of such Change in Control and any
incidental matters relating thereto.
2.9    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, together with the regulations and official guidance promulgated
thereunder.
2.10    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in
Section 13.1.
2.11    “Common Stock” shall mean the Class A common stock of the Company, par
value $0.001 per share.
2.12    “Company” shall have the meaning set forth in Article 1.
2.13    “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.
2.14    “Deferred Stock” shall mean a right to receive Shares awarded under
Section 10.4.
2.15    “Deferred Stock Unit” shall mean a right to receive Shares awarded under
Section 10.5.
2.16    “Director” shall mean a member of the Board, as constituted from time to
time.
2.17    “Disability” shall mean that the Holder is either (a) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, or
(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Company. For purposes of the Plan, a Holder shall be
deemed to have incurred a Disability if the Holder is determined to be totally
disabled by the Social Security Administration or in accordance with the
applicable disability insurance program of the Company’s, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this definition.
2.18    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 10.2.


3



--------------------------------------------------------------------------------

Exhibit 10.1


2.19    “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.20    “Effective Date” shall mean the date the Plan (as amended and restated)
is adopted by the Board.
2.21    “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.
2.22    “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Affiliate.
2.23    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Awards.
2.24    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.25    “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
(a)    If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system on which the Shares are listed, quoted or traded, its Fair Market Value
shall be the closing sales price for a share of Common Stock as quoted on such
exchange or system for such date or, if there is no closing sales price for a
share of Common Stock on the date in question, the closing sales price for a
share of Common Stock on the last preceding date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;
(b)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.
2.26    “Full Value Award” shall mean any Award other than (i) an Option, (ii) a
Stock Appreciation Right or (iii) any other Award for which the Holder pays the
intrinsic value existing as of the date of grant (whether directly or by
forgoing a right to receive a payment from the Company or any Affiliate).
2.27    “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).


4



--------------------------------------------------------------------------------

Exhibit 10.1


2.28    “Holder” shall mean a person who has been granted an Award.
2.29    “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
2.30    “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.
2.31    “Non-Employee Director Equity Compensation Policy” shall have the
meaning set forth in Section 4.6.
2.32    “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
2.33    “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.
2.34    “Option Term” shall have the meaning set forth in Section 6.4.
2.35    “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing at least fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.36    “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 10.1.
2.37    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period. Such criteria (and
adjustments) may include, but are not limited to, the following: (i) net
earnings (either before or after one or more of the following: (A) interest,
(B) taxes, (C) depreciation and (D) amortization); (ii) gross or net sales or
revenue; (iii) net income (either before or after taxes); (iv) adjusted net
income; (v) operating income, earnings or profit; (vi) cash flow (including, but
not limited to, operating cash flow and free cash flow); (vii) return on assets;
(viii) return on capital; (ix) return on stockholders’ equity; (x) total
stockholder return; (xi) return on sales; (xii) gross or net profit or operating
margin; (xiii) costs; (xiv) funds from operations; (xv) expenses; (xvi) working
capital; (xvii) earnings per share; (xviii) adjusted earnings per share;
(xix) price per share of Common Stock; (xx) regulatory body approval for
commercialization of a product; (xxi) implementation or completion of critical
projects; (xxii) market share; (xxiii) comparable store sales; and
(xxiv) economic value, any of which may be measured either in absolute terms or
as compared to any incremental increase or decrease or as compared to results of
a peer group or to market performance indicators or indices.
The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in accounting principle;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do


5



--------------------------------------------------------------------------------

Exhibit 10.1


not qualify as a segment of a business under Applicable Accounting Standards;
(ix) items attributable to any stock dividend, stock split, combination or
exchange of stock occurring during the Performance Period; (x) any other items
of significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements;
(xvii) items relating to asset impairment charges; (xviii) items relating to
gains or losses for litigation, arbitration and contractual settlements; or
(xix) items relating to any other unusual or nonrecurring events or changes in
applicable laws, accounting principles or business conditions.
2.38    “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.
2.39    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.
2.40    “Performance Stock Unit” shall mean a Performance Award awarded under
Section 10.1 which is denominated in units of value including dollar value of
shares of Common Stock.
2.41    “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined under the instructions to use the Form S-8
Registration Statement under the Securities Act, after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.
2.42    “Plan” shall have the meaning set forth in Article 1.
2.43    “Program” shall mean any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.
2.44    “Restricted Stock” shall mean Common Stock awarded under Article 8 that
is subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
2.45    “Restricted Stock Units” shall mean the right to receive Shares or an
amount in cash or other consideration determined by the Administrator to be of
equal value on the applicable settlement date, awarded under Article 9.
2.46    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.47    “Shares” shall mean shares of Common Stock.
2.48    “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 11.


6



--------------------------------------------------------------------------------

Exhibit 10.1


2.49    “Stock Appreciation Right Term” shall have the meaning set forth in
Section 11.4.
2.50    “Stock Payment” shall mean (a) a payment in the form of Shares, or
(b) an option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 10.3.
2.51    “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
2.52    “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.53    “Termination of Service” shall mean:
(a)    As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.
(b)    As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Affiliate.
(c)    As to an Employee, the time when the employee-employer relationship
between a Holder and the Company or any Affiliate is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said Section.
For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).


7



--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 3.    

SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Section 14.2 and Section 3.1(b), the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan is
6,613,900; provided, however, that such aggregate number of Shares available for
issuance under the Plan shall be reduced by 1.5 shares for each Share delivered
in settlement of any Full Value Award. Notwithstanding the foregoing, subject to
Section 14.2, no more than 6,613,900 shares may be issued upon the exercise of
Incentive Stock Options.
(b)    If any shares of Common Stock that are subject to an Award that is not a
Full Value Award expires or is canceled, forfeited, settled in cash or otherwise
terminated, the Shares subject to such Award shall, to the extent of such
expiration, cancellation, forfeiture, cash settlement or termination, again be
available for future grants of Awards under the Plan; and to the extent that a
Full Value Award is forfeited or expires or such Full Value Award is settled for
cash (in whole or in part), the Shares available under the Plan shall be
increased by 1.5 Shares subject to such Full Value Award that is forfeited,
expired or settled in cash. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under Section 3.1(a) and shall not be available for future grants of
Awards: (i) Shares tendered by a Holder or withheld by the Company in payment of
the exercise price of an Option; (ii) Shares tendered by the Holder or withheld
by the Company to satisfy any tax withholding obligation with respect to an
Option or a Stock Appreciation Right; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options. In
addition, in the case of any Award granted in substitution for an award of a
company or business acquired by the Company or an Affiliate, shares of Common
Stock issued or issuable in connection with such substitute Award shall not be
counted against the number of shares reserved under the Plan, but shall be
available under the Plan by virtue of the Company’s assumption of the plan or
arrangement of the acquired company or business. The payment of Dividend
Equivalents in conjunction with any outstanding Awards shall not be counted
against the shares available for issuance under the Plan.
(c)    Substitute Awards shall not reduce the Shares authorized for grant under
the Plan, except Shares acquired upon the exercise of substitute Incentive Stock
Options will count against the maximum number of Shares that may be issued
pursuant to the exercise of Incentive Stock Options under the Plan.
Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.


8



--------------------------------------------------------------------------------

Exhibit 10.1


3.2    Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.
3.3    Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 14.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year shall be 728,475 and the
maximum aggregate amount of cash that may be paid in cash to any one person
during any calendar year with respect to one or more Awards payable in cash
shall be $5,000,000.
3.4    Full Value Award Vesting Limitations. Notwithstanding any other provision
of the Plan to the contrary, Full Value Awards made to Employees or Consultants
shall become vested over a period of not less than two years (or, in the case of
vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated)
following the date the Award is made; provided, however, that, notwithstanding
the foregoing, (a) the Administrator may provide that such vesting restrictions
may lapse or be waived upon the Holder’s death, disability or retirement and
(b) Full Value Awards that result in the issuance of an aggregate of up to 5% of
the shares of Common Stock available pursuant to Section 3.1(a) may be granted
to any one or more Holders without respect to such minimum vesting provisions.
ARTICLE 4.    

GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
4.4    At-Will Employment; Voluntary Participation. Nothing in the Plan or in
any Program or Award Agreement hereunder shall confer upon any Holder any right
to continue in the employ of, or as a Director or Consultant for, the Company or
any Affiliate, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any


9



--------------------------------------------------------------------------------

Exhibit 10.1


Affiliate. Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.
4.5    Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Affiliates operate or have Employees,
Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Affiliates shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3.1 and 3.3; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Code, the Exchange Act, the Securities Act, any
other securities law or governing statute, the rules of the securities exchange
or automated quotation system on which the Shares are listed, quoted or traded
or any other applicable law. For purposes of the Plan, all references to foreign
laws, rules, regulations or taxes shall be references to the laws, rules,
regulations and taxes of any applicable jurisdiction other than the United
States or a political subdivision thereof.
4.6    Non-Employee Director Awards. The Administrator may, in its discretion,
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written non-discretionary formula established by the Administrator (the
“Non-Employee Director Equity Compensation Policy”), subject to the limitations
of the Plan. The Non-Employee Director Equity Compensation Policy shall set
forth the type of Award(s) to be granted to Non-Employee Directors, the number
of Shares to be subject to Non-Employee Director Awards, the conditions on which
such Awards shall be granted, become exercisable and/or payable and expire, and
such other terms and conditions as the Administrator shall determine in its
discretion. The Non-Employee Director Equity Compensation Policy may be modified
by the Administrator from time to time in its discretion. Notwithstanding any
provision to the contrary in the Plan or the Non-Employee Director Equity
Compensation Policy, the sum of any cash compensation, or other compensation,
and the grant date fair value (determined as of the date of the grant under
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto) of Awards granted to a Non-Employee Director as
compensation for services as a Non-Employee Director during any fiscal year
shall not exceed the amount equal to $500,000.
4.7    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
ARTICLE 5.    
[RESERVED]


10



--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 6.    

GRANTING OF OPTIONS
6.1    Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.
6.2    Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) of the Company. No person
who qualifies as a Greater Than 10% Stockholder may be granted an Incentive
Stock Option unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code. Any Incentive Stock Option granted under
the Plan may be modified by the Administrator, with the consent of the Holder,
to disqualify such Option from treatment as an “incentive stock option” under
Section 422 of the Code. To the extent that the aggregate fair market value of
stock with respect to which “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to Section 422(d) of the Code) are
exercisable for the first time by a Holder during any calendar year under the
Plan, and all other plans of the Company and any subsidiary or parent
corporation thereof (each as defined in Section 424(f) and (e) of the Code,
respectively), exceeds $100,000, the Options shall be treated as Non-Qualified
Stock Options to the extent required by Section 422 of the Code. The rule set
forth in the preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted
and the fair market value of stock shall be determined as of the time the
respective options were granted.
6.3    Option Exercise Price. The exercise price per Share subject to each
Option shall be set by the Administrator, but shall not be less than 100% of the
Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code). In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).
6.4    Option Term. The term of each Option (the “Option Term”) shall be set by
the Administrator in its sole discretion; provided, however, that the Option
Term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Stockholder. The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the last day of the Option Term. Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder, the Administrator may extend the Option Term of any
outstanding Option, and may extend the time period during which vested Options
may be exercised, in connection with any Termination of Service of the Holder,
and may amend any other term or condition of such Option relating to such a
Termination of Service.
6.5    Option Vesting.
(a)    The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on


11



--------------------------------------------------------------------------------

Exhibit 10.1


service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator.
(b)    No portion of an Option which is unexercisable at a Holder’s Termination
of Service shall thereafter become exercisable, except as may be otherwise
provided by the Administrator either in the Program, the Award Agreement or by
action of the Administrator following the grant of the Option.
6.6    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 6 to the contrary, in the case of an Option that is a Substitute Award,
the exercise price per share of the shares subject to such Option may be less
than the Fair Market Value per share on the date of grant; provided that the
exercise price shall be determined in accordance with the applicable
requirements of Sections 424 and 409A of the Code.
6.7    Substitution of Stock Appreciation Rights. The Administrator may provide
in the applicable Program or the Award Agreement evidencing the grant of an
Option that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining Option Term as the substituted
Option.
ARTICLE 7.    

EXERCISE OF OPTIONS
7.1    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.
7.2    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law. The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 12.3
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and


12



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    Full payment of the exercise price and applicable withholding taxes to
the stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 12.1
and 12.2.
7.3    Notification Regarding Disposition. The Holder shall give the Company
prompt written or electronic notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such shares to such Holder.
ARTICLE 8.    

AWARD OF RESTRICTED STOCK
8.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by applicable law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.
8.2    Rights as Stockholders. Subject to Section 8.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that,
in the sole discretion of the Administrator, any extraordinary distributions
with respect to the Shares shall be subject to the restrictions set forth in
Section 8.3. Notwithstanding anything to the contrary herein, with respect to
any award of Restricted Stock, dividends which are paid to holders of Common
Stock prior to vesting shall only be paid out to the Participant holding such
Restricted Stock to the extent that the vesting conditions are subsequently
satisfied. All such dividend payments will be made no later than March 15 of the
calendar year following the calendar year in which the right to the dividend
payment becomes non-forfeitable.
8.3    Restrictions. All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of the applicable Program or in each individual Award
Agreement, be subject to such restrictions and vesting requirements as the
Administrator shall provide. Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Administrator,
including, without limitation, criteria based on the Holder’s duration of
employment, directorship or consultancy with the Company, the Performance
Criteria, Company performance, individual performance or other criteria selected
by the Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or


13



--------------------------------------------------------------------------------

Exhibit 10.1


all of the restrictions imposed by the terms of the Program or the Award
Agreement. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire.
8.4    Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator at the time of the grant of the Award or
thereafter, if no price was paid by the Holder for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the Program or the Award Agreement. Notwithstanding the
foregoing, except as otherwise provided by Section 3.4, the Administrator in its
sole discretion may provide that in the event of certain events, including a
Change in Control, the Holder’s death, retirement or disability or any other
specified Termination of Service or any other event, the Holder’s rights in
unvested Restricted Stock shall not lapse, such Restricted Stock shall vest and,
if applicable, the Company shall not have a right of repurchase.
8.5    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company may, in it sole discretion,
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or
(b) require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.
8.6    Section 83(b) Election. If a Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.
ARTICLE 9.    

AWARD OF RESTRICTED STOCK UNITS
9.1    Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.
9.2    Term. Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.
9.3    Purchase Price. The Administrator shall specify the purchase price, if
any, to be paid by the Holder to the Company with respect to any Restricted
Stock Unit award; provided, however, that value of the consideration shall not
be less than the par value of a Share, unless otherwise permitted by applicable
law.


14



--------------------------------------------------------------------------------

Exhibit 10.1


9.4    Vesting of Restricted Stock Units. At the time of grant, the
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Affiliate, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator, subject
to Section 3.4.
9.5    Maturity and Payment. When a Restricted Stock Unit vests, the Holder will
be entitled to receive from the Company one Share, an amount of cash or other
property equal to the Fair Market Value of one Share on the settlement date or a
combination of both, as the Administrator determines and as provided in the
applicable Award Agreement. The Administrator may provide that settlement of
Restricted Stock Units will occur upon or as soon as reasonably practicable
after the Restricted Stock Unit vests or will instead be deferred, on a
mandatory basis or at the Participant’s election, in a manner intended to comply
with Section 409A of the Code.
9.6    Payment upon Termination of Service. An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee, a Consultant or a member
of the Board, as applicable; provided, however, that the Administrator, in its
sole and absolute discretion may provide (in an Award Agreement or otherwise)
that a Restricted Stock Unit award may be paid subsequent to a Termination of
Service in certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service.
9.7    No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder who is awarded Restricted Stock Units shall possess no
incidents of ownership with respect to the Shares represented by such Restricted
Stock Units, unless and until the same are transferred to the Holder pursuant to
the terms of this Plan and the Award Agreement.
ARTICLE 10.    

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, DEFERRED
STOCK, DEFERRED STOCK UNITS
10.1    Performance Awards.
(a)    The Administrator is authorized to grant Performance Awards, including
Awards of Performance Stock Units, to any Eligible Individual. The value of
Performance Awards, including Performance Stock Units, may be linked to any one
or more of the Performance Criteria or other specific criteria determined by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. Performance Awards, including
Performance Stock Unit awards may be paid in cash, Shares, or a combination of
cash and Shares, as determined by the Administrator.
(b)    Without limiting Section 10.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.
10.2    Dividend Equivalents.
(a)    Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date an


15



--------------------------------------------------------------------------------

Exhibit 10.1


Award is granted to a Holder and the date such Award vests, is distributed or
expires, as determined by the Administrator. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Administrator. Notwithstanding the forgoing, Dividend Equivalents with respect
to an Award shall only be paid to the Holder to the extent that the vesting
conditions are subsequently satisfied. All such Dividend Equivalents will be
made no later than March 15 of the calendar year following the calendar year in
which the right to the Dividend Equivalent payment becomes non-forfeitable,
unless determined otherwise by the Administrator.
(b)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
10.3    Stock Payments. The Administrator is authorized to make Stock Payments
to any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator will not be issued until those conditions have
been satisfied. Unless otherwise provided by the Administrator, a Holder of a
Stock Payment shall have no rights as a Company stockholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Shares
underlying the Award have been issued to the Holder. Stock Payments may, but are
not required to, be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.
10.4    Deferred Stock. The Administrator is authorized to grant Deferred Stock
to any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may (but is not required to) be based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, as the Administrator determines, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Shares underlying a Deferred Stock award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator will
be issued on the vesting date(s) or date(s) that those conditions and criteria
have been satisfied, as applicable. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and any other applicable conditions and/or criteria have been satisfied
and the Shares underlying the Award have been issued to the Holder.
10.5    Deferred Stock Units. The Administrator is authorized to grant Deferred
Stock Units to any Eligible Individual. The number of Deferred Stock Units shall
be determined by the Administrator and may (but is not required to) be based on
one or more Performance Criteria or other specific criteria, including service
to the Company or any Affiliate, as the Administrator determines, in each case
on a specified date or dates or over any period or periods determined by the
Administrator. Each Deferred Stock Unit shall entitle the Holder thereof to
receive one share of Common Stock on the date the Deferred Stock Unit becomes
vested or upon a specified settlement date thereafter (which settlement date may
(but is not required to) be the date of the Holder’s Termination of Service).
Shares underlying a Deferred Stock Unit award which is subject to a vesting
schedule or other conditions or criteria set by the Administrator will not be
issued until on or following the date that those conditions and criteria have
been satisfied. Unless otherwise provided by the Administrator, a Holder of
Deferred Stock Units shall have no rights as a Company stockholder with respect
to such Deferred Stock Units until such time as the Award has vested and any
other applicable conditions and/or criteria have been satisfied and the Shares
underlying the Award have been issued to the Holder.


16



--------------------------------------------------------------------------------

Exhibit 10.1


10.6    Term. The term of a Performance Award, Dividend Equivalent award, Stock
Payment award, Deferred Stock award and/or Deferred Stock Unit award shall be
set by the Administrator in its sole discretion.
10.7    Purchase Price. The Administrator may establish the purchase price of a
Performance Award, shares distributed as a Stock Payment award, shares of
Deferred Stock or shares distributed pursuant to a Deferred Stock Unit award;
provided, however, that value of the consideration shall not be less than the
par value of a Share, unless otherwise permitted by applicable law.
10.8    Termination of Service. A Performance Award, Stock Payment award,
Dividend Equivalent award, Deferred Stock award and/or Deferred Stock Unit award
is distributable only while the Holder is an Employee, Director or Consultant,
as applicable. The Administrator, however, in its sole discretion may provide
that the Performance Award, Dividend Equivalent award, Stock Payment award,
Deferred Stock award and/or Deferred Stock Unit award may be distributed
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.
ARTICLE 11.    

AWARD OF STOCK APPRECIATION RIGHTS
11.1    Grant of Stock Appreciation Rights.
(a)    The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.
(b)    A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.
(c)    Notwithstanding the foregoing provisions of Section 11.1(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the exercise price per share of the shares subject to such Stock Appreciation
Right may be less than 100% of the Fair Market Value per share on the date of
grant; provided that the exercise price shall be determined in accordance with
the applicable requirements of Sections 424 and 409A of the Code.
11.2    Stock Appreciation Right Vesting.
(a)    The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right vests in the Holder shall be set by the Administrator
and the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Affiliate, or any other
criteria


17



--------------------------------------------------------------------------------

Exhibit 10.1


selected by the Administrator. At any time after grant of a Stock Appreciation
Right, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which a Stock
Appreciation Right vests.
(b)    No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right.
11.3    Manner of Exercise. All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the stock administrator of the Company, or such other person or
entity designated by the Administrator, or his, her or its office, as
applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and
(c)    In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 11.3 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.
11.4    Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Stock Appreciation Right is granted. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Stock Appreciation Rights, which time period may not extend
beyond the expiration date of the Stock Appreciation Right Term. Except as
limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, and may extend the time period
during which vested Stock Appreciation Rights may be exercised, in connection
with any Termination of Service of the Holder, and may amend any other term or
condition of such Stock Appreciation Right relating to such a Termination of
Service.
11.5    Payment. Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this Article 11 shall be in cash, Shares (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.
ARTICLE 12.    

ADDITIONAL TERMS OF AWARDS
12.1    Payment. The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable


18



--------------------------------------------------------------------------------

Exhibit 10.1


pursuant to the exercise of the Award) or Shares held for such period of time as
may be required by the Administrator in order to avoid adverse accounting
consequences, in each case, having a Fair Market Value on the date of delivery
equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator. The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to Holders.
Notwithstanding any other provision of the Plan to the contrary, no Holder who
is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.
12.2    Tax Withholding. The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA or employment tax obligation) required by law to be
withheld with respect to any taxable event concerning a Holder arising as a
result of the Plan. The Administrator may in its sole discretion and in
satisfaction of the foregoing requirement allow a Holder to elect to have the
Company withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.
12.3    Transferability of Awards.
(a)    Except as otherwise provided in Section 12.3(b):
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and
(iii)    During the lifetime of the Holder, only the Holder may exercise an
Award (or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the


19



--------------------------------------------------------------------------------

Exhibit 10.1


death of the Holder, any exercisable portion of an Award may, prior to the time
when such portion becomes unexercisable under the Plan or the applicable Program
or Award Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.
(b)    Notwithstanding Section 12.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Holder (other
than the ability to further transfer the Award); (iii) any transfer of an Award
to a Permitted Transferee shall be without consideration, except as required by
applicable law; and (iv) the Holder and the Permitted Transferee shall execute
any and all documents requested by the Administrator, including, without
limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
applicable federal, state and foreign securities laws and (C) evidence the
transfer.
(c)    Notwithstanding Section 12.3(a), a Holder may, in the manner determined
by the Administrator, designate a beneficiary to exercise the rights of the
Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. The Administrator may provide or require that,
if the Holder is married and resides in a community property state, a
designation of a person other than the Holder’s spouse as his or her beneficiary
with respect to more than 50% of the Holder’s interest in the Award shall not be
effective without the prior written or electronic consent of the Holder’s
spouse. If no beneficiary has been designated or survives the Holder, payment
shall be made to the person entitled thereto pursuant to the Holder’s will or
the laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Holder at any time; provided that the
change or revocation is filed with the Administrator prior to the Holder’s
death.
12.4    Conditions to Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
(b)    All Share certificates delivered pursuant to the Plan and all shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Shares


20



--------------------------------------------------------------------------------

Exhibit 10.1


are listed, quoted, or traded. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.
(c)    The Administrator shall have the right to require any Holder to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.
(e)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Holder certificates evidencing
Shares issued in connection with any Award and instead such Shares shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).
12.5    Forfeiture and Claw-Back Provisions. Pursuant to its general authority
to determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:
(a)    (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Shares underlying the Award, must be paid
to the Company, and (ii) the Award shall terminate and any unexercised portion
of the Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder); and
(b)    All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Holder upon any receipt or exercise
of any Award or upon the receipt or resale of any Shares underlying the Award)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.
12.6    Prohibition on Repricing. Subject to Section 14.2, the Administrator
shall not, without the approval of the stockholders of the Company,
(i) authorize the amendment of any outstanding Option or Stock Appreciation
Right to reduce its price per share, or (ii) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares. Furthermore, for purposes of this Section 12.6, except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the exercise price per share of outstanding Options
or Stock Appreciation Rights or cancel outstanding Options or Stock Appreciation
Rights in exchange for cash, other Awards or


21



--------------------------------------------------------------------------------

Exhibit 10.1


Options or Stock Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Stock
Appreciation Rights without the approval of the stockholders of the Company.
ARTICLE 13.    

ADMINISTRATION
13.1    Administrator. The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein) and, unless otherwise
determined by the Board, shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as both a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule and an “independent director”
under the rules of any securities exchange or automated quotation system on
which the Shares are listed, quoted or traded; provided that any action taken by
the Committee shall be valid and effective, whether or not members of the
Committee at the time of such action are later determined not to have satisfied
the requirements for membership set forth in this Section 13.1 or otherwise
provided in any charter of the Committee. Except as may otherwise be provided in
any charter of the Committee, appointment of Committee members shall be
effective upon acceptance of appointment. Committee members may resign at any
time by delivering written or electronic notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non-Employee Directors and, with respect to such Awards, the terms
“Administrator” and “Committee” as used in the Plan shall be deemed to refer to
the Board and (b) the Board or Committee may delegate its authority hereunder to
the extent permitted by Section 13.6.
13.2    Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 14.10. Any such grant or
award under the Plan need not be the same with respect to each Holder. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act or any successor rule, or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded are required to be determined in the sole
discretion of the Committee.
13.3    Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.


22



--------------------------------------------------------------------------------

Exhibit 10.1


13.4    Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:
(a)    Designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(c)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Holder;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan; and
(k)    Accelerate wholly or partially the vesting or lapse of restrictions of
any Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Sections 3.4 and 14.2(d).
13.5    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.
13.6    Delegation of Authority. To the extent permitted by applicable law or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to Article 13; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant awards
to, or amend awards held by, the following individuals:


23



--------------------------------------------------------------------------------

Exhibit 10.1


(a) individuals who are subject to Section 16 of the Exchange Act or
(b) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under applicable securities laws or the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded. Any
delegation hereunder shall be subject to the restrictions and limits that the
Board or Committee specifies at the time of such delegation, and the Board or
the Committee may at any time rescind the authority so delegated or appoint a
new delegate. At all times, the delegate appointed under this Section 13.6 shall
serve in such capacity at the pleasure of the Board and the Committee.
ARTICLE 14.    

MISCELLANEOUS PROVISIONS
14.1    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 14.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in
Section 14.2, (a) increase the limits imposed in Section 3.1 on the maximum
number of shares which may be issued under the Plan, or (b) reduce the price per
share of any outstanding Option or Stock Appreciation Right granted under the
Plan, or take any action prohibited under Section 12.6, or (c) cancel any Option
or Stock Appreciation Right in exchange for cash or another Award when the
Option or Stock Appreciation Right price per share exceeds the Fair Market Value
of the underlying Shares. Except as provided in Section 14.10, no amendment,
suspension or termination of the Plan shall, without the consent of the Holder,
impair any rights or obligations under any Award theretofore granted or awarded,
unless the Award itself otherwise expressly so provides. No Awards may be
granted or awarded during any period of suspension or after termination of the
Plan, and in no event may any Award be granted under the Plan after the tenth
(10th) anniversary of the Effective Date.
14.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
shares which may be issued under the Plan, adjustments of the Award Limit, and
adjustments of the manner in which shares subject to Full Value Awards will be
counted); (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the Plan.
(b)    In the event of any transaction or event described in Section 14.2(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting


24



--------------------------------------------------------------------------------

Exhibit 10.1


principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Holder’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 14.2 the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)    To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Program or Award Agreement; and
(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 14.2(a) and 14.2(b):
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or
(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan, adjustments of the Award Limit, and adjustments of the
manner in which shares subject to Full Value Awards will be counted). The
adjustments provided under this Section 14.2(c) shall be nondiscretionary and
shall be final and binding on the affected Holder and the Company.


25



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, each outstanding Award shall continue in effect or be assumed or an
equivalent Award substituted by the successor corporation or a parent or
subsidiary of the successor corporation. In the event an Award continues in
effect or is assumed or an equivalent Award substituted, and a Holder has a
Termination of Service by the Company or its successor without Cause upon or
within twelve (12) months following the Change in Control, then such Holder
shall be fully vested in such continued, assumed or substituted Award.
(e)    In the event that the successor corporation in a Change in Control
refuses to assume or substitute for the Award, the Administrator may cause any
or all of such Awards to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Awards to lapse. If an Award is exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Holder that the Award shall be fully exercisable for a period of fifteen
(15) days from the date of such notice, contingent upon the occurrence of the
Change in Control, and the Award shall terminate upon the expiration of such
period.
(f)    For the purposes of this Section 14.2, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Change in Control
was not solely common stock of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each share
of Common Stock subject to an Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
(g)    The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(h)    No adjustment or action described in this Section 14.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under
Section 16 or violate the exemptive conditions of Rule 16b-3 unless the
Administrator determines that the Award is not to comply with such exemptive
conditions.
(i)    The existence of the Plan, the Program, the Award Agreement and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.


26



--------------------------------------------------------------------------------

Exhibit 10.1


(j)    No action shall be taken under this Section 14.2 which shall cause an
Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.
(k)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Common Stock or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
the Company in its sole discretion may refuse to permit the exercise of any
Award during a period of thirty (30) days prior to the consummation of any such
transaction.
14.3    Approval of Plan by Stockholders. The Plan (as amended and restated)
will become effective on the date it is adopted by the Board; provided, however,
that Section 3.1(a) (as amended and restated) will be subject to approval of the
Plan by the Company’s stockholders. If the Plan is not approved by the Company’s
stockholders within twelve (12) months after its adoption by the Board, then the
Plan shall continue on its existing terms and conditions; provided, however,
that Section 3.1(a) of the Original Plan shall continue on its existing terms
and conditions and Section 3.1(a) of the Plan (as amended and restated) shall be
of no force or effect. For purposes of this Section 14.3, references to the Plan
shall mean to the Plan, as amended and restated (and not, for the avoidance of
doubt, to the Original Plan).
14.4    No Stockholders Rights. Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to shares of Common
Stock covered by any Award until the Holder becomes the record owner of such
shares of Common Stock.
14.5    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
14.6    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
(as amended and restated) shall not affect any other compensation or incentive
plans in effect for the Company or any Affiliate. Nothing in the Plan shall be
construed to limit the right of the Company or any Affiliate: (a) to establish
any other forms of incentives or compensation for Employees, Directors or
Consultants of the Company or any Affiliate, or (b) to grant or assume options
or other rights or awards otherwise than under the Plan in connection with any
proper corporate purpose including without limitation, the grant or assumption
of options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.
14.7    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the


27



--------------------------------------------------------------------------------

Exhibit 10.1


Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
14.8    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
14.9    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.
14.10    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.
14.11    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.
14.12    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.
14.13    Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which


28



--------------------------------------------------------------------------------

Exhibit 10.1


such persons may be entitled pursuant to the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
14.14    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
14.15    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
* * * * *
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Tilly’s, Inc. on April 10, 2020.
* * * * *
I hereby certify that the foregoing Plan was approved by the stockholders of
Tilly’s, Inc. on June 10, 2020.
Executed on this 10th day of June, 2020.
/s/ Michael L. Henry    
Corporate Secretary




29

